366 S.W.3d 654 (2012)
STATE of Missouri, Respondent,
v.
Michael O. SMITH, Appellant.
No. ED 96788.
Missouri Court of Appeals, Eastern District, Division One.
May 29, 2012.
Emmett D. Queener, Columbia, MO, for Appellant.
H. Morley Swingle, Jackson, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Michael O. Smith ("Defendant") appeals from the trial court's judgment, following a bench trial, convicting him of one count of resisting a lawful detention and one count of assaulting a police officer in the third-degree. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).